Per Curiam.
— This cause having been submitted to the Court at a former term upon the transcript of the record of the order aforesaid, and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said order; it is, therefore, considered, ordered and adjudged by the Court that the said order of the Circuit Court be, and the same is, hereby affirmed.
All concur.